Case 1:20-cv-23564-MGC Document 87 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                             Case No. 20-cv-23564-MGC
     ____________________________________
                                          :
     DAVID WILLIAMS, et al.,              :
                                          :
                                          :
                             Plaintiffs,  :
                                          :
           vs.                            :
                                          :
     RECKITT BENCKISER LLC, et al.,       :
                                          :
                                          :
                             Defendants. :
     ____________________________________:

                           OPPOSITION TO MOTION TO STRIKE

            Truth in Advertising, Inc. (“TINA.org”) respectfully opposes defendants’ Motion

     to Strike (D.E. 86). On July 23, 2021, defendants provided their consent to TINA.org filing

     a motion for leave to file an amicus curiae brief in this case, as well as the accompanying

     brief. See July 23, 2021 email from M. Pallett-Vasquez to L. Smith (attached hereto as

     Exhibit A). For this reason, as well as those stated in TINA.org’s July 26, 2021 Motion for

     Leave, TINA.org urges this Court to deny defendants’ Motion to Strike TINA.org’s amicus

     curiae brief opposing the terms of the proposed settlement.
Case 1:20-cv-23564-MGC Document 87 Entered on FLSD Docket 08/13/2021 Page 2 of 2




     Dated: August 13, 2021                      Respectfully,

                                             By:/s/ Jon Polenberg
                                                Jon Polenberg, Esq.
                                                Florida Bar No.: 653306
                                                Becker & Poliakoff
                                                1 East Broward Blvd., Suite 1800
                                                Ft. Lauderdale, FL 33301
                                                Telephone: (954) 987-7550
                                                jpolenberg@beckerlawyers.com

                                                 Laura Smith, Legal Director
                                                 (District of Conn. Bar No. ct28002, not
                                                 admitted in Florida)
                                                 Truth in Advertising, Inc.
                                                 115 Samson Rock Drive, Suite 2
                                                 Madison, CT 06443
                                                 Telephone: (203) 421-6210
                                                 lsmith@truthinadvertising.org

                                                 Attorneys for Truth in Advertising, Inc.




                                 CERTIFICATE OF SERVICE

            I hereby certify that on August 13, 2021, I electronically filed the foregoing with

     the Clerk of the Court using the Cm/ECF system which sent notification to all parties

     registered to receive electronic notices via the Court’s Cm/ECF System.



                                          /s/Jon Polenberg_________________

                                          By: Jon Polenberg, Esq.




                                                 2
